  Case 16-11587         Doc 54     Filed 02/05/19 Entered 02/05/19 10:10:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-11587
         LASONYA SHERLEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/04/2016.

         2) The plan was confirmed on 06/06/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/03/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-11587        Doc 54        Filed 02/05/19 Entered 02/05/19 10:10:28                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $8,400.00
       Less amount refunded to debtor                             $131.61

NET RECEIPTS:                                                                                      $8,268.39


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,678.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $354.45
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,032.45

Attorney fees paid and disclosed by debtor:                   $322.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCURATE PAYMENT PLAN             Unsecured         269.62           NA              NA            0.00       0.00
ACL LABORATORIES                  Unsecured          36.59           NA              NA            0.00       0.00
ACL LABORATORIES                  Unsecured          36.59           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured          26.29           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured          10.40           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured          13.45           NA              NA            0.00       0.00
AMERICAN FIRST FINANCE            Unsecured           0.00           NA              NA            0.00       0.00
AMERICAN PROFIT RECOVERY          Unsecured         238.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS               Unsecured         244.00           NA              NA            0.00       0.00
CAPITAL ONE                       Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                       Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                       Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                       Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE          Secured        2,375.00         331.09          331.09        331.09        0.00
CAPITAL ONE AUTO FINANCE          Secured              NA       1,595.61        1,595.61           0.00       0.00
CAPITAL ONE AUTO FINANCE          Unsecured         119.00           NA              NA            0.00       0.00
CHASE MANHATTAN MORTGAGE CO       Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         200.00           NA              NA            0.00       0.00
CITY OF COUNTRY CLUB HILLS        Unsecured          69.77           NA              NA            0.00       0.00
CITY OF COUNTRY CLUB HILLS        Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                     Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                     Unsecured           0.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         421.38        357.71          357.71          99.43       0.00
CONSULTANTS GASTROENTEROLOG       Unsecured          96.14           NA              NA            0.00       0.00
DR TRACY ROBINSON PSY D           Unsecured          21.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured           0.00           NA              NA            0.00       0.00
FALLS COLLECTION SERVICE          Unsecured          48.00         47.67           47.67           0.00       0.00
FINANCIAL CONTROL SOLUTIONS       Unsecured          47.67           NA              NA            0.00       0.00
GERALD CAHILL                     Unsecured          17.13           NA              NA            0.00       0.00
GM FINANCIAL                      Unsecured      7,220.00            NA              NA            0.00       0.00
GM FINANCIAL                      Secured       17,411.00     24,299.44        24,299.44           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-11587        Doc 54      Filed 02/05/19 Entered 02/05/19 10:10:28                 Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim       Principal      Int.
Name                               Class   Scheduled      Asserted      Allowed        Paid         Paid
GREAT AMERICAN FINANCE         Unsecured           0.00           NA           NA            0.00       0.00
GREAT AMERICAN FINANCE         Unsecured           0.00           NA           NA            0.00       0.00
GREAT AMERICAN FINANCE         Unsecured           0.00           NA           NA            0.00       0.00
GREAT AMERICAN FINANCE         Unsecured           0.00           NA           NA            0.00       0.00
GREAT AMERICAN FINANCE         Unsecured           0.00           NA           NA            0.00       0.00
GREAT AMERICAN FINANCE         Unsecured           0.00           NA           NA            0.00       0.00
HCFS HEALTHCARE FINANCIAL SERV Unsecured         360.00           NA           NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         202.00       202.00        202.00        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         717.06        577.18       577.18        160.43        0.00
ILLINOIS COLLECTION SVC        Unsecured         212.90           NA           NA            0.00       0.00
ILLINOIS SECRETARY OF STATE    Unsecured         900.00           NA           NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL      Unsecured         607.25           NA           NA            0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured           0.00           NA           NA            0.00       0.00
KIDANU BIRHANU MD SC           Unsecured         120.00           NA           NA            0.00       0.00
LAWYERS FOR PULMONARY MED      Unsecured          47.35           NA           NA            0.00       0.00
LITTLE COMPANY OF MARY HOSP    Unsecured           9.35           NA           NA            0.00       0.00
LVNV FUNDING                   Unsecured      1,153.00       1,186.22     1,186.22        329.70        0.00
MATTESON POLICE DEPT           Unsecured         325.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI INC                       Unsecured         100.00           NA           NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         492.58           NA           NA            0.00       0.00
MICHAEL MCGRAIL MD             Unsecured         502.57           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          200.00           NA           NA            0.00       0.00
OPPORTUNITY FINANCIAL LLC      Unsecured           0.00           NA           NA            0.00       0.00
OPPORTUNITY LOANS              Unsecured      4,063.00       3,790.08     3,790.08      1,053.44        0.00
PULMONARY MEDICINE CONSULTS Unsecured             15.35           NA           NA            0.00       0.00
RADIOLOGY IMAGING SPECIALISTS Unsecured           82.08           NA           NA            0.00       0.00
SANTANDER CONSUMER USA         Unsecured           0.00           NA           NA            0.00       0.00
SOUTHWEST LABORATORY PHYSICI Unsecured           203.70           NA           NA            0.00       0.00
SPRINT NEXTEL                  Unsecured            NA       1,131.66     1,131.66        314.54        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         186.90           NA           NA            0.00       0.00
THE POINTE AT U OF I           Unsecured         557.00           NA           NA            0.00       0.00
TITLEMAX OF ILLINOIS           Unsecured            NA            NA      3,084.08        745.31        0.00
TITLEMAX OF ILLINOIS           Secured        1,000.00       4,084.08     1,000.00      1,000.00        0.00
US DEPT OF ED/NAVIENT          Unsecured           0.00           NA           NA            0.00       0.00
VILLAGE OF MATTESON            Unsecured         100.00           NA           NA            0.00       0.00
WOMENS HEALTH CARE ASSOC       Unsecured         108.42           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-11587         Doc 54      Filed 02/05/19 Entered 02/05/19 10:10:28                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $27,226.14          $1,331.09              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $27,226.14          $1,331.09              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,376.60          $2,904.85              $0.00


Disbursements:

         Expenses of Administration                             $4,032.45
         Disbursements to Creditors                             $4,235.94

TOTAL DISBURSEMENTS :                                                                        $8,268.39


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
